Response Extending Opinion by
Judge Settle
(For Original Opinion, See 153 Ky., 133).
It will be competent for the appellant on another trial of this case, by a cross examination of appellee or through 'other witnessés, to prove that he used the ladder by which *258lie was injured in previously installing or removing other telephones; and also any other fact connected with his use of the ladder that may tend to show his knowledge of its defective condition before or when his injury was received.
Besides the instructions set out in the opinion the court should give following No. 1, this additional instruction :
“If the jury believe from the evidence that the ladder did not, by reason of any defective condition, either break or come apart, they should find for the defendant.”
The opinion is extended in the particulars indicated.